Citation Nr: 0830650	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to residuals of an injury to 
the right knee.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to postoperative 
meniscectomy of the left knee with traumatic arthritis.

3.  Entitlement to an increased rating for residuals of an 
injury to the right knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at the RO in February 2008.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  A right hip disability is related to the veteran's 
service-connected residuals of a right knee injury.

2.  A left hip disability is related to the veteran's 
service-connected residuals of a right knee injury.

3.  Right knee injury residuals are productive of pain, 
limited motion, and repeated effusion.





CONCLUSIONS OF LAW

1.  A right hip disability is proximately due to the service-
connected right knee injury residuals.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  A left hip disability is proximately due to the service-
connected right knee injury residuals.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for a 20 percent evaluation for residuals of 
a right knee injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

As the Board has found in favor of the veteran with respect 
to his service connection claims, the Board observes that 
discussion of the notice and duty to assist provisions of the 
VCAA is not necessary.

A May 2006 letter discussed the evidence necessary to support 
an increased rating for the veteran's knee disability.  He 
veteran was advised that he could submit evidence showing 
that the condition had increased in severity.  The evidence 
of record was listed and the veteran was told how VA would 
assist him in obtaining additional evidence.  The letter also 
discussed the manner in which VA determines disability 
ratings and effective dates.

A September 2006 mailing also discussed disability ratings, 
and told the veteran that VA would consider evidence 
pertaining to the nature and symptoms of a condition, the 
severity and duration of symptoms, and the impact of the 
condition and symptoms on employment.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board has also considered the adequacy of the VCAA notice 
in light of the recent Court decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  As 
noted, the September 2006 notice advised the veteran that, in 
evaluating claims for increase, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
at his February 2008 hearing, the veteran provided testimony 
pertaining to his knee symptoms and their impact on his 
activities, to include employment.  Moreover, the March 2007 
statement of the case provided the veteran with the 
applicable law and criteria required for a higher evaluation.  
In essence, the record demonstrates that the veteran was made 
aware of the evidence necessary to substantiate his claim for 
increase, and that he demonstrated such knowledge.  The Board 
therefore finds that the fundamental fairness of the 
adjudication process is not compromised with respect to this 
issue.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
An examination of the veteran's service-connected disability 
has been conducted.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  This necessarily includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by the 
service-connected disease or injury.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
provide that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the base line level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective October 10, 
2006).

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The veteran maintains that he has disability of the hips 
secondary to his service-connected right knee disability.  

A VA orthopedics record dated in April 2006 notes that the 
veteran's hips had clear signs of osteoarthritis.

A May 2006 statement by B.E.A., M.D. indicates that the 
veteran's degenerative joint disease of the knees has 
produced a notable varus deformity and that the architectural 
change had resulted in increased stress, wear, and pain in 
his hips.  

A VA examination was conducted in June 2006.  Upon physical 
examination, the pertinent diagnosis was bursitis in the 
hips.  The examiner stated that he could not state whether 
the bilateral hip condition was related to the veteran's knee 
disability without resorting to speculation.  

Having carefully reviewed the evidence pertaining to this 
issue, the Board has determined that service connection is 
warranted for the veteran's bilateral hip disability.  In 
this regard, the Board notes that there is medical evidence 
of osteoarthritis in the veteran's hips.  Although the VA 
examiner was unable to proffer an opinion regarding the 
etiology of the hip disability, Dr. A. indicated that the 
veteran's knee disability had produced changes that resulted 
in increased stress, wear, and pain.  There is no contrary 
medical opinion of record.  The Board finds no basis for 
disagreement with Dr. A.'s determination.  Therefore, given 
the specific facts of this case, the Board concludes that 
service connection for disability of the right and left hips 
is reasonably in order.

	Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left thigh disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown. VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.

A May 2006 letter from B.E.A., M.D. indicates severe 
degenerative joint disease of the bilateral knees.  

A VA orthopedics note dated in April 2006 indicates that the 
veteran's right knee was more painful than his left, and that 
it was essentially bone on bone in the medial area.  The 
provider indicated that due to the veteran's age, he would 
recommend against knee replacement but that it would likely 
be a necessity in the future.  He recommended a cane and the 
continuance of conservative management until the veteran was 
ready to elect knee replacement.

Physical therapy notes dated in May 2006 indicate that the 
veteran had been prescribed a right off loading brace but 
that it caused the veteran pain.  He reported that he was not 
sleeping well due to pain.  The physical therapist 
recommended a re-fit of the veteran's brace.  A subsequent 
May 2005 physical therapy note indicates that the veteran was 
agreeable to using a new unloading brace.  

In a May 2006 statement, the veteran's wife related that he 
had left his truck driving job due to his inability to sit 
for long periods, climb in and out of the truck, and unload 
the product.  She stated that although he was working in 
construction, pain, limited mobility, and use of a cane were 
affecting his current position.  

A June 2006 VA treatment note indicates that the veteran had 
a history of falls and was at risk for further falls due to 
loss of joint range of motion and strength, which affected 
his balance.

On VA examination in June 2006, the examiner noted stiffness, 
pain, and weakness of the veteran's right knee.  He also 
noted repeated effusion.  The veteran endorsed severe flare-
ups on a weekly basis.  The veteran's gait was antalgic.  
Range of motion testing revealed extension to zero degrees.  
Flexion was to 90 degrees against gravity, with pain at 70 
degrees.  On repetitive use, range of motion of the veteran's 
right knee was from zero to 60 degrees, and the factor most 
responsible for additional limitation was noted to be pain.  
The diagnosis was degenerative joint disease.  The examiner 
noted that the disability had significant occupational 
effects, to include problems with lifting and carrying, and 
decreased strength of the lower extremities.  He noted that 
the disability prevented chores, exercise, sports, and 
recreation.  He indicated that the impact on activities such 
as shopping, traveling, and bathing was severe, and that the 
impact on activities such as dressing was moderate.  

At his hearing before the undersigned, the veteran testified 
that he had been issued a brace for his right knee due to 
instability.  He stated that his knee did not bend properly 
and that it was very painful.  He indicated that the 
disability caused problems in his work as a truck driver.  He 
testified that the disability had caused him to fall.  

Upon careful review of the evidence pertaining to the 
veteran's right knee disability, the Board has determined 
that an evaluation of 20 percent is warranted.  In this 
regard, the Board notes that the June 2006 VA examiner noted 
repeated effusion, which is contemplated by a 20 percent 
evaluation under Diagnostic Code 5258.  

With respect to the availability of compensable evaluations 
under the criteria for limitation of motion, the Board notes 
that minimum separate evaluations based on limitation of 
motion require flexion limited to 45 degrees or extension 
limited to 10 degrees.  The evidence demonstrates that the 
veteran has full extension, and flexion limited to 60 
degrees.  The veteran has reported pain in his right knee, 
which must be considered by the Board.  38 C.F.R. §§ 4.40, 
4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the evidence does not show that pain causes 
limitation of motion that would be compensable under 
diagnostic codes 5260 or 5261.  Clearly, the veteran has not 
presented lay or medical evidence of the functional 
equivalent of any limitation of extension or flexion limited 
to 45 degrees.  

The Board also observes that there is no objective evidence 
of instability that might warrant an evaluation pursuant to 
Diagnostic Code 5257.  

In light of the above discussion, the Board finds that the 
veteran is entitled to a 20 percent evaluation, and no 
higher, for residuals of a right knee injury.




ORDER

Entitlement to service connection for a right hip disability 
is granted.

Entitlement to service connection for a left hip disability 
is granted.

Entitlement to an evaluation of 20 percent for residuals of 
an injury to the right knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 




____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


